DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2016/0071308; hereinafter "Nichols") in view of Fursund et al. (US 2016/0260247; hereinafter "Fursund").
Regarding claim 1, Nichols discloses A computer-implemented method ("computer animation," para. 1), comprising: determining light information for a first set of rays cast for one or more light sources in a virtual environment ("information for each of lights 151 that have had a ray shot towards it," para. 21), the light information including light contribution from the first set of rays determined based at least on a directional magnitude of the two or more light sources ("include a list of light sources from lights 151 that are important at location 123 of cache point 122 based on directions of the light sources," para. 18); determining, based at least in part on the light information, values for the one or more light sources with respect to a plurality of spatial regions of the virtual environment ("Cache point database 121 includes cache point 122, which includes location 123, extent 124, nearby lights 125, distant lights 126, surface distributions 127, and visibility list 128," para. 8; "Rays hit 134 may include the number of rays that have actually hit light 131 from cache point 122," para. 21); selecting, based at least in part upon the values, a second set of rays to sample for the one or more light sources with respect to the plurality of spatial regions ("use cache point database 121 when rendering rendered scene 160 to determine which lights 151 to sample," para. 30), the second set of rays including a greater number of samples for the light sources with higher values ("shoot more rays at the light sources from distant lights 126 that are more important to cache point 122 than the light sources from distant lights 126 that are not as important to cache point 122," para. 31); sampling the second set of rays to obtain updated illumination information for the plurality of spatial regions; and rendering an image for the virtual environment using the updated illumination information ("if rendering software application 120 is rendering a shading point near cache point 122 while rendering rendered scene 160, rendering software application 120 may shoot rays at nearby lights 125 since nearby lights 125 are important at location 123 of cache point 122 and most likely provide illumination at location 123," para. 31).
Nichols does not disclose the light contribution data being average light contribution data.
In the same art of 3D rendering, Fursund teaches determining light information for a set of rays, the light information including average light contribution from the set of rays determined based at least on a directional magnitude of light sources ("updating the directional representation of lighting for the probe position based on the determined lighting contribution for each of the one or more rays; wherein the updating comprises a form of averaging," paras. 44-45; "each ray contributes to an average that ultimately converges on the correct value," para. 67; "an average may be computed whereby the sum of lighting from the rays is tracked," para. 74).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Fursund to Nichols.  The motivation would have been "the effects of light sources to be rendered accurately" (Fursund, para. 4).
Regarding claim 8, the combination of Nichols and Fursund renders obvious determining the values for the one or more light sources with respect to the plurality of spatial regions based at least in part upon average light contributions for individual light sources with respect to individual spatial regions ("filtering light distributions … may include talking a weighted average," Nichols, para. 28).
Regarding claims 10 and 16, they are rejected using the same citations and rationales set forth in the rejections of claims 1 and 8, respectively.
Regarding claim 17, the combination of Nichols and Fursund renders obvious wherein the system comprises at least one of: a system for performing graphical rendering operations; … ("computer animation," Nichols, para. 1).
Regarding claim 18, it is rejected using the same citations and rationales set forth in the rejection of claim 1.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nichols and Fursund, and further in view of Moloney et al. (US 2021/0166464; hereinafter "Moloney").
Regarding claim 2, the combination of Nichols and Fursund renders obvious wherein the spatial regions also provide directional information ("include six different direction distributions for cache point 122 based on the six cardinal directions," Nichols, para. 18).
The combination of Nichols and Fursund does not disclose using a spatial hashing algorithm to determine the plurality of spatial regions of the virtual environment.
In the same art of 3D rendering, Moloney teaches using a spatial hashing algorithm to determine the plurality of spatial regions of the virtual environment ("utilize hash tables for the storage and access of at least some of the volumetric data," para. 83; "In hashing (or 'spatial hashing'), the address calculation is generally achieved by a randomized scrambling of key values," para. 86).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Moloney to the combination of Nichols and Fursund.  The motivation would have been for "more efficient storage, retrieval, and deletion of 3D volumetric data" (Moloney, para. 84).
Regarding claim 11, it is rejected using the same citations and rationales set forth in the rejection of claim 2.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nichols and Fursund, and further in view of Liu et al. ("Adaptive importance photon shooting technique," hereinafter "Liu").
Regarding claim 5, the combination of Nichols and Fursund renders obvious caching selection probability data determined for the plurality of spatial regions, the selection probability data to be used to select the second set of rays ("Cache point database 121 includes cache point 122, which includes … weight," Nichols, para. 8; "shoot more rays at the light sources that have a greater weight than light sources with a lower weight value," Nichols, para. 34).
The combination of Nichols and Fursund does not disclose using the values to build cumulative distribution functions (CDFs) for the plurality of spatial regions; or the selection probability data determined according to the CDFs.
In the same art of 3D rendering, Liu teaches using the values to build cumulative distribution functions (CDFs) for the plurality of spatial regions and selection probability data determined according to the CDFs ("we propose an adaptive importance photon shooting technique … In order to get the local light field of the scene, we use kd-tree structure … A novel adaptive cumulative distribution function (CDF) is built in each node," pg. 158, col. 2, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Liu to the combination of Nichols and Fursund.  The motivation would have been "to accelerate the convergence rate" (Liu, pg. 158, col. 2, para. 1).
Regarding claim 6, the combination of Nichols, Fursund, and Liu renders obvious updating the CDFs for the plurality of spatial regions for at least a subset of images of an image sequence for the virtual environment (Nichols discloses "Cache point updating" in para. 29 and the combination of Nichols, Fursund, and Liu renders obvious including a CDF as cache point data, therefore the combination would render obvious updating the CDF; see claim 5 for motivation to combine).
Regarding claims 14 and 15, they are rejected using the same citations and rationales set forth in the rejections of claims 5 and 6, respectively.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nichols and Fursund, and further in view of Gonzalez-Lopez et al. (US 4,866,637; hereinafter "Gonzalez-Lopez").
Regarding claim 7, the combination of Nichols and Fursund renders obvious selecting a number of light sources with highest values from which to sample the second set of rays ("cache point 122 will store all of nearby lights 125 and important distant lights 126 that provide illumination to cache point 122. As such, even lights from lights 151 that are not near cache point 122 have an opportunity to be one of distant lights 126 as long as they are important to cache point 122," Nichols, para. 17).
The combination of Nichols and Fursund does not disclose selecting up to a maximum number of light sources.
In the same art of 3D rendering, Gonzalez-Lopez teaches selecting up to a maximum number of light sources ("Assume there are j light sources (1<j<=M) where M is the maximum number of light sources to be allowed in the particular implementation," col. 9, lines 1-10).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Gonzalez-Lopez to the combination of Nichols and Fursund.  The motivation would have been for "improved interactivity" (Gonzalez-Lopez, col. 2, lines 15-20).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nichols and Fursund.
Regarding claim 9, the combination of Nichols and Fursund discloses determining one or more light sources with determined values below a threshold ("cache point 122 will store all of nearby lights 125 and important distant lights 126," Nichols, para. 17, emphasis added; distant lights that are not considered "important" are the lights that have values below some importance threshold).
The combination of Nichols and Fursund does not specifically disclose causing the one or more light sources with determined values below a threshold to be considered for sampling for one or more subsequent images to be rendered.  However, Nichols discloses determining appropriate light sources for any rendered image and does not disclose excluding any light sources in this determination.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art for the light sources with values below a threshold to be considered for sampling in one or more subsequent images.  Nichols discloses considering every light source for each rendered image, so absent any disclosure to the contrary, each light source would be considered for sampling in the current image and subsequent images to be rendered.  The motivation to reconsider all light sources in subsequent images would have been that Nichols is directed to "computer animation" (para. 1), and one having ordinary skill in the art would understand that a scene changes from one image to another, therefore lighting contributions should be recalculated.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nichols, Fursund, and Moloney, and further in view of Hurter et al. (US 2017/0278309; hereinafter "Hurter").
Regarding claim 13, the combination of Nichols, Fursund, and Moloney discloses determine the values for a selected light source based at least in part upon directionality information for the selected light source ("include six different direction distributions for cache point 122 based on the six cardinal directions … include a list of the light sources that are important to cache point 122 for each cardinal direction," Nichols, para. 18).
The combination of Nichols, Fursund, and Moloney does not disclose making the determination with respect to respective octahedral voxels.
In the same art of 3D rendering, Hurter teaches making determinations with respect to respective octahedral voxels ("other voxel type structures are known, such as based on regular octahedrons," para. 106).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hurter to the spatial regions of the combination of Nichols, Fursund, and Moloney.  The motivation would have been to provide flexibility and interoperability by allowing for various spatial region types, e.g. different shapes of voxels.  Additionally, applying the teachings of Hurter to the combination of Nichols, Fursund, and Moloney would have been obvious to try because using octahedral voxels is one of a finite number of identified, predictable spatial region shapes (see Hurter, para. 106), and one having ordinary skill in the art could have pursued any of the known spatial region shapes with a reasonable expectation of success.

Allowable Subject Matter
Claims 3, 4 ,12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In reference to claim 3, while spatial hashing and octahedral voxels may be known in isolation, the known prior art does not render obvious (in the context of the limitations of the claim as a whole, including each of the limitations of the parent claim and intervening claim) wherein the spatial hashing algorithm segments the virtual environment into the plurality spatial regions corresponding to a plurality of octahedral voxels, the plurality of octahedral voxels being of one or more sizes.  Claims 12 and 19 contain allowable subject matter for similar reasons.  Claims 4 and 20 contain allowable subject matter based on their dependency on claims 3 and 19, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611